id office uilc cca_2010031110451138 ---------------------------- number release date from ---------------------- sent thursday date am to ----------------- cc ----------------------- subject re who must sign an amended_return ---------- in general a valid protective claim must identify the contingency affecting the based on the facts and circumstances in this case we think the form 1040x and attached letter are a valid protective informal refund claim for ------------------------------- for tax_year ------- although the form 1040x is missing ------------- social_security_number and was not signed under penalty of perjury by --------- ----- ---- name is listed on the form 1040x as it appeared on the original form_1040 and the original form_1040 was filed jointly claim be sufficiently clear and definite to alert the service as to the essential nature of the claim and identify a specific year or years for which the refund is sought in this case the letter attached to the form 1040x identifies the contingency alerts the service to the nature of the claim and identifies specific years for which a refund is sought the form 1040x was filed shortly before the period of limitations on filing a refund claim for tax_year ------- expired additionally the claim is in writing puts the service on notice that a refund is sought for a particular year or period and contains enough information for the service to begin to examine the claim see 314_us_186 there are no rigid guidelines for informal claims except that they must have a written component and should adequately apprise the internal_revenue_service that a refund is sought and for certain years 783_f2d_190 fed cir irm we agree that the form 1040x and attached letter contain two defects - namely that ------------- social_security_number is not on the form 1040x and ----------- did not sign under penalty of perjury sec_301_6402-2 the irm provides that refund claims that are defective and therefore unprocessable will be returned to the taxpayer with a request to cure any defect such as supplying -------- ------- social_security_number and proper signature here apparently taken on the form 1040x and the letter in this case no action was irm we recommend that the field call or correspond with the taxpayers and advise the taxpayers of the signature and social_security_number defects and encourage correction of those defects so that the service can process the claim according to irm procedures see irm courts have found that while an informal claim serves to toll the statute_of_limitations on a refund claim the informal claim must ultimately be corrected by the taxpayer see 314_f3d_944 8th cir 950_fsupp_1246 s d n y if no reply is received from the taxpayers the service should follow the procedures set forth in the irm see irm please contact me if you have any additional questions sincerely
